I am unable to agree with the majority of the court in affirming the decree of the Superior Court and dismissing the respondent's appeal.
The petitioner, at the time of the accident, was in the employ of the respondent company as driver of a vehicle commonly known as a hack or hackney carriage, such employment requiring him to occupy the elevated seat common thereto. On the day of the accident, while the petitioner was driving along one of the public streets, he became wholly or partially unconscious, or was seized with dizziness or vertigo, whereupon he fell from his seat to the ground, sustaining some injuries.
It is not disputed that the petitioner had, for a considerable period prior to the time of his accident, been in a condition of health which might at any moment cause him to become unconscious or dizzy to an extent which would deprive him, temporarily at least, of physical control.
The majority opinion proceeds upon the theory that there was some testimony produced in the court below, showing that the fall of the petitioner, from his seat on the hack, was occasioned by a sudden contact of the wheel with the curbstone. The testimony referred to is that of Mrs. McKenna, who at the time of the accident, was sitting at her window and viewed the scene across two streets. On examining her testimony, bearing in mind that the burden of proof is upon the petitioner to show that the accident arose out of the employment, I find that it amounts to nothing. She says in her direct examination: "I thought he stumbled against the curbstone; that the horses ran against the curbstone and he fell off head first." This in itself is not testimony tending to prove that the wheel of the hack came in contact with the curbstone. It is simply the way in which the witness, viewing the situation from a distance, imagined that the fall must have been occasioned. Later, in cross-examination any doubt about her testimony is disposed of when she says, in answer to the question, "You didn't see anything happen to the hack or to the horses or anything *Page 434 
except Mr. Carroll pitch off from the hack, did you?" "That is all, that is all I noticed then." This testimony not only fails to sustain the burden of proof before mentioned, but it is not testimony from which it can be reasonably assumed or inferred that the wheel of the hack came in contact with the curbstone at all. Mrs. McKenna did not see the wheel strike the curbstone and she does not claim to have seen anything of the kind. The petitioner does not claim that his wheel struck the curbstone or went into the gutter, in fact, he says he does not remember any jumping of the horses or hitting any stone or ditch. Upon this state of the testimony how can it be assumed that the proximate cause of the accident was the contact of the wheel with the curbing of the street? It is also evident that the Superior Court did not consider this evidence sufficient when it said, "That the cause of such injury was falling from the driver's seat of the hack which the petitioner was driving in the regular course of his employment, the fall probably being due to dizziness orunconsciousness induced by a disease from which he was suffering. . ."
Further than this the petitioner told Mr. Stockard, in speaking of the accident, that he felt a dizzy spell coming on. That he made such a statement to Mr. Stockard the petitioner nowhere denies, but in his direct testimony he says that he lost consciousness when he fell.
There is some testimony on the part of the petitioner that in his descent from the hack he came in contact with some portion of the outfit, presumably the whiffletree or crossbar, from which it might be argued that his realization of such an occurrence tended to show that he was not wholly unconscious at the time of the accident. It is not, however, important to ascertain the exact degree of mental power or physical control which the petitioner possessed at the time of and immediately preceding his fall. Whether he was partially or wholly unconscious or simply dizzy, without being unconscious at all, is not important in this consideration. It cannot be seriously or reasonably claimed that his *Page 435 
fall was occasioned otherwise than by a sudden seizure of some kind induced by his physical condition. The court below, in its findings of fact, reached that conclusion. Furthermore, it is not claimed that the physical condition of the petitioner was brought about or affected by his employment or that his employment in any way operated, in connection with his diseased condition, to bring about or produce the particular attack which caused this fall.
The statute regulating the compensation of workmen provides that such compensation is only payable in cases where the injuries sustained arise out of and in the course of the employment and it is generally conceded by the authorities that the burden is upon the petitioner to show that his injuries arose both out of and in the course of his employment. There is no question in the present case but what the accident occurred in the course of the employment, but did it arise out of the employment? It is quite clear to my mind that it did not.
It seems to me to be desirable, not to say necessary, to determine first, what is the proximate cause of the accident, and second, whether or not there is any relation between such proximate cause and the employment in which the petitioner was engaged.
In the old case of Scott v. Shepherd, decided in 1770, and reported in 2 Blackstone, 892, which is more popularly known as the "Squib" case, it was held that trespass and assault will lie for originally throwing a lighted squib which after having been thrown about in self-defence by other persons at last put out the plaintiff's eye. The question there was whether the action could be maintained against the person who first threw the squib and it was held that such action could be maintained. In a recent law publication called the "Docket," under date of December, 1915, I find the following comment upon the Squib Case: "Many, many cases have been bottomed on the Squib Case, that unhappy accident seeming to have an illustrative value beyond any other instance of causal connection ever brought *Page 436 
to the attention of court or counsel. The most recent, of note, is Salmi v. Columbia  Nehalem River Railroad Co., 146 Pacific Reporter, 819, and comes from Oregon, where the complainant, a woman, lived near a railroad right of way on which the railroad company exploded a `large and unsafe blast,' so greatly frightening complainant that she swooned, and swooning fell, and falling, injured herself, sustaining a rupture. In refuting the contention that she could not recover for injuries from fright alone, Burnett, J., in an able opinion, after referring to the analogy to the noted Squib Case, says: `Likewise in this instance the explosion of the blast naturally produced the mental state of fright, the fright the faint, the faint the fall, the fall the fracture of the abdominal wall, upon which the plaintiff rests her cause of action.'"
The law as laid down in the Squib Case has continued to be the law in England and this country down to the present time and it determines that a defendant who exerted the original force is responsible for the injury, such force having been transmitted to the plaintiff through a series of acts which were the direct consequence of the original act. In other words, the original act was the proximate cause of the injury to the plaintiff.
In a case of this character the proximate cause is always that cause, which, acting through a natural sequence of events causes the injury. The cases furnish a multitude of definitions of proximate cause which, while they are couched in different language, are substantially the same in substance as, for example, "The proximate cause is the dominant cause, not the one which is incidental to that cause, its mere instrument, though the latter may be nearest in place and time to the loss;" again, "The proximate cause is the dominant controlling one and not those which are mere incidents;" and further, "The proximate cause of an accident is a cause without which the accident would not have occurred." See 5 Words  Phrases, 5762 and cases cited. *Page 437 
Applying this principle to the case in hand the conclusion is inevitable that the unconsciousness or dizziness of the petitioner was the proximate cause of his accident. It was the one thing without which the accident would not have happened; it was the dominant cause and the subsequent fall and contact with the ground were simply incidents or events which naturally and necessarily followed. This being so it cannot be reasonably argued, under the evidence in this case, that as between the employment and the cause of the accident there was any relation whatsoever and therefore it cannot be said that the injuries of the petitioner arose out of his employment.
The majority opinion in support of its conclusions cites ten cases. Two of the cases cited cannot be distinguished from the case before us, namely, Wicks v. Dowell  Co., 2 K.B. 225, and Driscoll v. Cushman, Mass. W.C.C., June 30, 1913, pp. 125, 130. The remaining eight cases cited are easily and readily distinguishable.
The case of Fennah v. Midland, c., Ry., 4 B.W.C.C. 440, was that of an engine driver who was tightening up a nut upon his engine while his train was at the station. He was later found lying between the engine and platform and died in a few minutes. There was evidence showing that on three previous occasions when the train was at a station the deceased had fainted, but a few days prior to the time of his decease he was examined by a physician of the company and found physically fit. This case is materially different from the case at bar, there being no testimony whatever that he suffered a fainting fit at the time of his death or that the proximate cause of the accident was anything else than the fall.
The case of Ismay v. Williamson, 1 B.W.C.C. 232, was a case in which a seaman employed as a trimmer on board ship whilst engaged in drawing ashes from the bottom of the ship's furnace had a heat stroke from which he died. In McInnes v. Dunsmuir,c., 1 B.W.C.C. 226, a workman, in the course of his ordinary and usual employment, over-exerted *Page 438 
himself and brought on an attack of cerebral hemorrhage. InClover, Clayton  Co. v. Hughes, 3 B.W.C.C. 275, a workman suffering from aneurysm of the aorta was doing his work in the ordinary way by tightening a nut with a spanner. This ordinary strain caused a rupture of the aneurysm, resulting in death. InMaskery v. Lancashire Shipping Co., 1914, Stone's W.C.  Ins. Cas. 290, an engineer while working in the engine room of a steamer in the Red Sea sustained a heat stroke from the effects of which he died. In Aitken v. Finlayson, c., 1914, Stone's W.C.  Ins. Cas. 398, a workman running to the scene of an accident and thence to telephone for a doctor by his exertion brought on a fit of apoplexy.
It will readily be observed that in each of the last six cases the death or injury was brought about by influences directly proceeding from the employment as, for instance, where a man suffered a stroke from the heat of a furnace about which and in connection with which he was employed. All these last mentioned cases are decidedly different from the case at bar where there is no proof whatsoever that the impaired physical condition of the petitioner was due to or was even aroused by his employment.
In the case of S.S. "Swansea Vale" v. Rice, 4 B.W.C.C. 298, the chief officer of a steam vessel fell overboard during his duty on deck. Some two or three hours prior to the accident he had gone below, complaining of headache and giddiness, had taken a dose of castor oil and returned to his duty on deck. There was, however, no testimony nor any other circumstances from which it might be inferred that the officer was suffering from giddiness at the time of the accident and that case is therefore materially unlike the one which I am considering here.
The case of Driscoll v. Cushman  Co., Mass. W.C.C., June 30, 1913, pp. 125, 130, which follows to some extent the case of Wicks v. Dowell, 2 K.B. 225, also differs from it in some respects. The board of arbitration there held that the employed was exposed to a substantially increased risk *Page 439 
owing to the position in which he had to work, meaning that as a driver of an express wagon he occupied a more elevated position than he would have occupied in some other employment.
It is evident that the more elevated the position of the workman the more likely he is to be injured in case he falls, but that does not affect the principle. The same principle should govern whether the person suffering the accident stands in one place or another so far as the determination of the proximate cause of the accident is concerned. The degree to which he may be injured in one place, as compared with the possible extent of his injuries in another, does not in any way assist in the determination as to what was the proximate cause of the accident or whether the accident arose out of the employment. All that arises out of the employment is that the consequences of the fall are more serious, but the fall itself does not arise out of it. It is wrong to disassociate the petitioner's dizziness or unconsciousness and say that though the one was not an accident the other was.
This leads to the discussion of the case of Wicks v.Dowell, 2 K.B. 225, which as before stated cannot be distinguished from the case at bar. In that case a workman, employed in unloading coal from a ship, was standing in the course of his duty by an open hatchway through which the coal was being drawn up from the hold. He was seized with an epileptic fit and fell into the hold and was seriously injured. The court held that the proximate cause of the accident was to be found in the close proximity of the workman to the hatchway and that the accident therefore arose out of his employment. As we have seen from the authorities cited, the proximate cause is that cause without which the accident would not have happened. The proximate cause is that cause which through a natural sequence of events results in the injury. There was no claim in that case that the epileptic attack was brought about or induced by the employment. But it was nevertheless the proximate cause of the accident, because without it the accident would not *Page 440 
have happened. It was the one thing operating through a natural sequence of events that led to the injury. Between such proximate cause and the employment there was absolutely no relation whatsoever and it seems to me that to follow that case is to adopt and perpetuate a patent absurdity.
The case of Wicks v. Dowell  Co., supra, decided in 1905, has not always been followed by later decisions of the English courts. Thus in the case of Butler v. Burton-on-TrentUnion, 5 B.W.C.C. 355 and 1912, Gordon's W.C. Cas. 222, decided by the Court of Appeals in 1912, it appeared a workhouse master, while on duty in the evening, was sitting smoking at the top of a flight of steps. He was suffering from tuberculosis and while seized by a fit of coughing became dizzy and fell down the steps from which fall he sustained injuries. The court said: "It has been decided that an accident `arising out of' means some risk reasonably incidental to the employment; that the man is more exposed to the particular risk than other persons in the community. . . . There is nothing peculiar in the employment which renders the risk greater than that to which ordinary persons are exposed. . . .
"The place was not a dangerous place; the man was neither more nor less liable to fall because he was a workhouse master. These considerations are sufficient. The accident did not arise out of the employment in the sense that it was due to the nature of the employment or to anything to which the employment required him to expose himself.
"The provision that the accident must be an accident arising out of the employment has the meaning that the accident must arise out of some risk reasonably incidental to the employment, in the sense that the man who meets with the accident must have been exposed in the course of his employment to some risk additional to those of other members of the public. Counsel for the respondent admitted that the accident in this case might just as well have happened when the deceased was sitting in his office at his desk; and *Page 441 
applying the test I have stated it is clear that the accident in no sense arose out of the employment. There was nothing peculiar to his employment which rendered the risk of this accident happening greater than it would have been otherwise. It is not as if he was engaged in any task which was likely to render his coughing more dangerous or more frequent. In these circumstances I think the accident was brought on by the tubercular nodule which caused the fit of coughing. The coughing in its turn produced giddiness, and owing to the giddiness the man fell. I think we should be extending the principles of the act beyond reason, principle, or authority if we were to hold here that the accident arose out of the employment."
While the workhouse master was not compelled to sit at the head of the stairs, still he was acting in the course of his employment, and his presence at that particular place was as much in the performance of his duty as would have been the case had he been in another part of the building.
It is impossible to reconcile these two cases or to arrive at any other conclusion than that the court in the latter case has absolutely rejected the view taken in Wicks v. Dowell  Co.
The case of Nash v. "Rangatira," Stone's W.C.  Ins. Cas. 490; 3 K.B. 1914, 978 was, as the reference indicates, decided in 1914 and was an appeal from an award under the Workmen's Compensation Act made in favor of the dependents of one Nash. Nash was employed as a seaman on the steamship "Rangatira" which at the time of the accident was moored to a pier. Late one night, Nash, who had been ashore, returned to the ship apparently intoxicated. He walked on to the gangplank for the purpose of boarding the ship, lost his balance, fell off, and was killed. The trial judge found that the primary cause of the accident was the man's intoxicated condition, but that the accident would not have happened had he not been at the time mounting the gangplank, an incident in the performance of his duty in returning to the ship. Hence, he was under a special risk *Page 442 
and compensation was awarded. This case was decided on the question as to whether the accident arose out of the employment and the court said: "In one sense, whenever there is an accident to a drunken man whilst he is in the ambit of his employment it may be said that the accident arose out of the employment because, but for his being in the place where the accident occurred, the man's drunken condition would have been immaterial. Take, for instance, the case where a man's work causes him to be with machinery or in any other dangerous place; it may be said that his employment took him there, and that if he had been at home drunk he would have been able to lie on the floor till he was sober. In this way it may be said that there was an added risk; but in my opinion the accident does not arise out of the employment in such circumstances. It is not sufficient that a drunken man should meet with an accident in the ambit of his employment. In the present case the accident did not arise out of the deceased man's employment."
If it is sought to distinguish the above case from the one before us on the ground that a man intoxicated is in no condition to perform the duties for which he was employed, and hence technically he is doing nothing in the performance of his employment, it may be said that the same is true of an individual who becomes unconscious through disease. So far as the employment is concerned, drunkenness and Bright's disease, as causes of a fall, are on the same footing. The sailor was required to mount the gangplank to return to the boat and thus was in the performance of his duty. His fall, however, was caused by the drunkenness which had no relation to his employment. This case, as well as the foregoing case of Butler v. Burton, c., not only fails to follow the case of Wicks v. Dowell  Co., but is distinctly at variance with the principle and theory upon which the latter is based.
In the case of Robson v. Blakey, 1912, Gordon's W.C. Cas. 86, a plumber engaged in laying pipes in a trench on a hot day was seized with heat apoplexy. He was required *Page 443 
to bend over his work and consequently got his back heated. The Sheriff Substitute found an accident arising out of the employment and awarded compensation. This however was reversed on appeal and it was finally held that the accident did not arise out of the employment. The Lord President stated in the course of his opinion, "I admit that upon the decided cases there has been a fairly formidable argument presented in favor of saying that this is an accident arising out of the employment." Certainly in that case the position of the petitioner was much stronger than in the case of Wicks v. Dowell  Co., and much stronger than that of the petitioner in the case at bar. The petitioner inRobson v. Blakey, by the nature of his employment, being obliged to work in a trench perhaps somewhat shielded from the normal circulation of the air and in a stooping position, exposing his back to the direct rays of the sun, might argue with far more force than the petitioner here that his difficulty arose out of his employment.
For these reasons and upon the authorities cited and discussed, I am unable to concur in the conclusion of the majority opinion which seems to me to ignore the long and well established rule for determining the proximate cause of an accident and to hold that a petitioner is entitled to compensation where as between the proximate cause and the employment there is no relation.